DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 12/22/2021.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1 and 3-5 have been amended.  Claim 2 is cancelled.  

Response to Arguments
The Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
The Applicant argued that Aihara fails to disclose an end of the upper surface close to the accommodation space is concave towards the lower surface to form an avoiding part; the first side walls closely contact the inner surface, and the flanges are accommodated in the avoiding part, the elastic support parts is located outside the inner surface of the weight. Though Zhang discloses the avoiding part, but the flanges in Aihara are used for engaging with the plate springs (Para. [0019]). The plate springs 6A, 6B, 8A and 8B each has at outer ends thereof opposite fixed ends 6a and 8a fixed to a case which will be explained and at inner ends thereof opposite opened ends 6b and 8b engaged with or mounted on the yoke 4b of the driver 4.). Further, if the flanges in Aihara are accommodated in an avoiding part, the plate springs can't be engaged with or mounted on the yoke. Thus, Aihara can't be combined with Zhang.
The Applicant’s argument is not persuasive because Aihara describes the suspensions 6,8 having opened ends 6b,8b that are mounted on the yoke 4b (para[0019]).  Even if the flanges 4g of Aihara are accommodated in the avoiding part 157 as taught by Zhang, the opened end 8b of the suspension 8 has an arc shape and can be mounted around the arcuate plate-like portion 4e of the yoke 4b.  One of ordinary skill in the art would understand how to mount the end 6b of the suspension 6 to the bottom side of the yoke 4b.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6-9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 2004/0169425) in view of Zhang (US 2012/0313459).
As to claim 1, Aihara shows (FIG. 1 & 2 and 3):

    PNG
    media_image1.png
    393
    884
    media_image1.png
    Greyscale


A linear motor (vibrator para[0014]) comprising: 
a housing 14,16,18 with an accommodation space; 
a vibrator 4 and a stator 2 accommodated in the accommodation space (coil 2 is a stator, driver 4 are contained in case 10 implying a space therein para[0020]); 
elastic support parts 6,8 supporting and suspending the vibrator 4 in the accommodation space; wherein
the vibrator 4 comprises a weight 4d with an accommodation room (between two portions 4d), a pole plate 4b accommodated in the accommodation room and fixed to the weight 4d; and a cover plate 20 engaging with the housing 14,16,18 for cooperatively forming the accommodation space; the pole plate 4b comprises a plurality of first side walls 4f fixed to the weight 4d and oppositely arranged, and a plurality of flanges 4g bending and extending towards the elastic support parts 6,8 from one end of each side wall 4f; the weight 4d comprises an upper surface 4d1 close to the cover plate 20, a lower surface 4d2 opposite to the upper surface 4d1, and an inner surface 4d3 connecting the upper surface 4d1 to the lower surface 4d2 to enclose to form the accommodation space, and the first side walls 4f closely contact the inner surface 4d3, the elastic support parts 6,8 is located outside the inner surface 4d3 of the weight 4d (FIG. 1 and para[0016],[0017], the elastic 6,8 are coupled at 6b,8b to top and bottom of the yoke 4b para[0019]).
Aihara does not show an end of the upper surface close to the accommodation space is concave towards the lower surface to form an avoiding part, and the flanges are accommodated in the avoiding part.
Zhang shows (FIG. 2 and 3) an end of the upper surface (of the weight 15) close to the accommodation space 153 is concave towards the lower surface to form an avoiding part 157, and the pole plate 30 is accommodated in the avoiding part 157 (para[0014]:19-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 4d of Aihara to have an end of the upper surface 4d1 close to the accommodation space is concave towards the lower surface 4d2 to form an avoiding part 157, and the flanges 4g are accommodated in the avoiding part 157 as taught by Zhang, for the advantageous benefit of providing space for a damper 31 to prevent the vibrator 4 from crashing onto the cover plate 20 as taught by Zhang (para[0016]).
As to claim 4/1, Aihara in view of Zhang was discussed above with respect to claim 1 and Aihara further shows (FIG. 1 & 2) the flanges 4g are located at ends of the first side walls 4f close to the cover plate 20.
As to claim 6/4/1, Aihara in view of Zhang was discussed above with respect to claim 4 and Aihara further shows (FIG. 1 & 2) wherein two flanges 4g are arranged , and each first side wall 4f is provided with one flange 4g.
As to claim 7/4/1, Aihara in view of Zhang was discussed above with respect to claim 4 and Aihara further shows (FIG. 3):

    PNG
    media_image2.png
    513
    800
    media_image2.png
    Greyscale


wherein positions of the first side walls 4f corresponding to the flanges 4g are provided with gaps 4gap, and the flanges 4g bend and extend from bottoms of the gaps 4gap (flanges 4g are recessed from the top of the plate 4e).
As to claim 8/4/1, Aihara in view of Zhang was discussed above with respect to claim 4 and Aihara further shows (FIG. 1 & 2) wherein the flanges 4g and the first side walls 4f are integrally formed (shown as one piece).
As to claim 9/1, Aihara in view of Zhang was discussed above with respect to claim 1 and Aihara further shows (FIG. 1 & 2) a magnet assembly 4a fixedly connected with the pole plate 4b; the stator 2 comprises a support 12 fixed to the housing 14,16,18, and a coil 2 fixed to the support 12; the coil 2 keeps a distance from the magnet assembly 4a (para[0015],[0018], para[0021]:1-4).
As to claim 10/1, Aihara in view of Zhang was discussed above with respect to claim 1 and Aihara further shows (FIG. 1 & 2) the elastic support parts 6,8 comprise first installation parts 6a,8a fixed to the housing 14,16,18, second installation parts 6b,8b oppositely arranged with the first installation parts 6a,8a and fixed to the vibrator 4, and third installation parts 6B,8B connecting the first installation parts 6a,8a to the second installation parts 6b,8b; the first installation parts 6a,8a, the second installation parts 6b,8b and the third installation parts 6B,8B are integrally formed (para[0019], suspensions 6,8 are shown and described as single integral parts para[0025]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 2004/0169425) in view of Zhang (US 2012/0313459) and Park et al. (US 2013/0099602, hereinafter Park).
As to claim 3/1, Aihara in view of Zhang was discussed above with respect to claim 1 except for the flanges and the avoiding part are fixed by welding.
Park teaches the weight 510 of the vibrator 500 may be secured to the yoke 400 by welding (para[0043]:8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the weight 4d of Aihara in view of Zhang to have the flanges 4g and the avoiding part 157 are fixed by welding as taught by Park, for the advantageous benefit of securing the pole plate 4b to the weight 4d as taught by Park (para[0043]:8-10).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aihara (US 2004/0169425) in view of Zhang (US 2012/0313459) and Mao (US 2018/0342937).
As to claim 5/1, Aihara in view of Zhang was discussed above with respect to claim 1 except for the pole plate further comprises a plurality of second side walls connected with the first side walls and oppositely arranged, and the second side walls are fixed to the inner surface.
Mao shows (FIG. 2) the pole plate 220 further comprises a plurality of second side walls 221 (on the long side of the mass block 230) connected with the first side walls 222 (short side of the mass block 230) and oppositely arranged, and the second side walls 221 are fixed to the inner surface (of the mass block 230)(para[0016],[0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pole plate 4b of Aihara in view of Zhang to have the pole plate 4b further comprises a plurality of second side walls 221 connected with the first side walls 4f and oppositely arranged, and the second side walls 221 are fixed to the inner surface 4d3 as taught by Mao, for the advantageous benefit of increasing the mass of the weight 4d [on the long side adjacent the second side walls 221] to intensify the vibration sense of the vibrator 4 as taught by Mao (para[0018]:13-17).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh (US 2016/0218607) shows a pole plate with a bent flange;
Mao (US 2018/0342937) shows a vibration generator similar to Applicant’s disclosure; and
Umehara (US 2014/0202252) shows a pole plate with a bent flange.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832